Exhibit 10.1




LICENSE AGREEMENT




This LICENSE AGREEMENT (this “Agreement”) is made and entered into as of March
2, 2011 (“Agreement Date”) by and between Mitch Huhem and One Step Millionaire,
LLC (collectively, “Licensor”) and Ethos Environmental, Inc., a Nevada
corporation ("Licensee"), (each, a “Party” and collectively, the “Parties”).




A.

Licensor has developed certain Licensed Technology (as defined below) to market
and sell Licensed Products (as defined below).




B.

Licensee wishes to produce and sell the Licensed Products in the License
Territory.  To that end, Licensor desires to grant and Licensee wishes to accept
a License of the Licensed Technology upon the terms and conditions contained in
this Agreement.




NOW, THEREFORE, in consideration of the mutual promises contained in this
Agreement and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties agree as follows:




ARTICLE I
DEFINITIONS




1.1

Certain Definitions.  As used in this Agreement, capitalized terms have the
following meanings, unless otherwise defined in this Agreement:




(a)

 “Affiliate” of a Party means any entity controlled by, controlling, or under
common control with such Party, where “control” means ownership, either direct
or indirect, of more than 50% of the equity interest entitled to vote for the
election of directors or equivalent governing body or otherwise within the
meaning of affiliate in section 1.482-1(i) (4) of the United States Treasury
Regulations.




(b)

“Agreement Term” means the effective period of this Agreement as set forth in
paragraph 10.1 below.




(c)

“Copyrights" means all right, title and interest in all copyrights, copyright
registrations and applications for copyright registration, certificates of
copyright and copyrighted interests throughout the world, and all right, title
and interest in related applications and registrations throughout the world
related to the Licensed Technology and the Licensed Products.




(d)

“Enhancements” means, with respect to the Licensed Technology, any improvement,
modification, upgrade, enhancement, fix, patch, extension, add-on,
customization, translation, abridgement, complication, or the like made to the
Licensed Technology during the Agreement Term.




(e)

“Event(s) of Default” means the occurrence of any of the following events:




(f)

Licensee is subject to a voluntary or involuntary bankruptcy petition, is
declared insolvent, makes an assignment for the benefit of creditors, suffers
the appointment of a receiver or trustee over all or substantially all of its
assets or properties, seeks protection from creditors or is otherwise subject to
proceedings or to involuntary liquidation under applicable bankruptcy or
insolvency law, all or a substantial portion of the assets or properties of
Licensee, including, but not limited to, the licenses granted to Licensee
hereunder, are subject to expropriation or confiscation or are otherwise
impaired or encumbered by any law, decree, order, regulation or other act of any
governmental agency, department or other entity and which in each such case the
matter is not dismissed, withdrawn, terminated or otherwise cured within ninety
(90) days.




(g)

There occurs a breach by Licensee of any obligation to pay money under the terms
of this Agreement, which breach is not cured by Licensee Party within fifteen
(15) days after receipt of written notice thereof from the other Party;
provided, however, that except for breaches of payment obligations, if such
breach cannot be cured within fifteen (15) days despite diligent efforts to
cure, and the breaching Party commences and continues diligent efforts to cure
within the initial fifteen (15) day period, the breaching Party shall have an
additional fifteen (15) days to cure such breach.





--1--




--------------------------------------------------------------------------------




(h)

Subject to Section 10.1, upon any termination of the Consulting Agreement, as
defined below.




(i)

“Gross Sales Revenue” means the revenue actually received by Licensee from the
sale of the Licensed Products, either directly to customers or to distributors,
less any (i) discounts, including cash discounts and/or rebates, (ii) credits or
allowances actually granted upon claims or returns, (iii) freight charges paid
for delivery, (iv) insurance fees, (v) 2.7% of total revenues to account for
merchant processing fees, and (vi) taxes, customs duties or other governmental
charges levied on invoiced amounts and charged to the billing or the billed
party; provided, however, Gross Sales Revenue shall not include any revenue with
respect to which Licensee pays a bonus to the Consultant under that certain
Consulting Agreement between Licensee and Intense International, Inc. (the
“Consulting Agreement”).




(j)

“Intellectual Property Rights” or “IPR” means and includes the Licensed
Technology and all other proprietary information related thereto and the
Licensed Products.




(k)

“Licensed Technology” means, collectively, all technology/intellectual property
 that is necessary or commercially useful in connection with the One Step
Millionaire program that Licensor owns or has in its possession or that which
Licensor has the right to license, sublicense or otherwise make available to
Licensee as provided herein including, without limitation, Patents, Trade
Secrets, Technical Documentation, Copyrights, Trademarks, the Licensor Brand,
Enhancements, New Technology, Joint Work and Software and all other intellectual
property rights and proprietary rights, whether arising under the laws of the
United States or any other state, country or jurisdiction, and further including
all rights or causes of action for infringement or misappropriation of any of
the foregoing, in each case now existing or hereafter developed during the
 Agreement Term that relate to the design, development, production,
distribution, sale, use and exploitation of One Step Millionaire and its related
products, systems and programs.  Licensed Technology includes, without
limitation, the technology referenced in the patent applications listed on
Exhibit “A”.  




(l)

“Licensed Products” means products arising out of or related to the Licensed
Technology.




(m)

“Licensee Parties” means Licensee’, sub-licensees (through all levels of
sub-licenses), and the Personnel of such sub licensees.




(n)

“Licensor Brand” means (i) the “One Step Millionaire” trademark, trade name,
service mark, logo, and domain name on the world wide web, and (ii) all other
marks that are owned in whole or in part by Licensor and/or Licensor’s
wholly-owned subsidiaries or Affiliates and which Licensor or its wholly-owned
subsidiaries or Affiliates use for its business during the Agreement Term and
any derivations of such marks developed for use, or registered by Licensor.




(o)

“New Technology” means all new  software, tradenames and marks and other
intellectual property that Licensee acquires, develops or licenses during the
 Agreement Term which is not incorporated into the Licensed Products (although
it may be used to support or deliver the Licensed Products).




(p)

"Patents" means all patent rights and all right, title and interest in all
letters patent or equivalent rights and applications, including any issued
patent, or reissue, reexamination, extension, division, continuation, or
continuation-in-part patents and/or applications throughout the world.




(q)

“Person” means any natural or legal person, including any individual,
corporation, limited liability company, general or limited partnership, joint
stock company, joint venture, estate, trust, association, organization,
governmental agency or instrumentality, or any other entity.




(r)

“Personnel” mean officers, agents, employees, independent contractors,
consultants and other authorized representatives of a Person.




(s)

“Software” means all software (and documentation and source code thereto), all
copyrights (whether registered or not) and patents rights therein, and all
technology, technical information, business processes and know-how contained
therein, in each case that are applicable to the Licensed Technology.





--2--




--------------------------------------------------------------------------------




(t)

“Technical Assistance” means the technical support, training and consulting
services relating to the formulation, design, development, improvement,
production, distribution, sale and use of Licensed Products by the Licensor to
the Licensee for the purpose of enabling Licensee to understand and implement
the Licensed Technology and produce the Licensed Products.




(u)

“Technical Documentation” means the engineering and formulation drawings,
specifications, test specifications and results, manufacturing instructions,
installation and training manuals, operations manuals, technical literature,
drawings and other materials relating to the formulation, design, development,
production, distribution, sale and use of Licensed Products which are in
existence as of the date hereof and which are to be provided by Licensor to the
Licensee pursuant to this.




(v)

"Territory" means the world.




(w)

"Trademarks" means all trademarks and service marks, and all right, title and
interest in all trademarks and service marks arising under the laws of any
jurisdiction, trademark and service mark registrations and applications
therefor, and all right, title and interest in related applications and
registrations throughout the world, along with the goodwill associated
therewith.




(x)

"Trade Secrets" means all right, title and interest in all trade secrets and
trade secret rights arising under the laws of any jurisdiction with respect to
the formulation, design, development, production, distribution, sale and use of
Licensed Products.




1.2

Rules of Interpretation.  Except as otherwise provided herein, the following
rules of interpretation shall apply to this :




(a)

The words “herein,” “hereof” and “hereunder” refer to this as a whole and not to
any particular provision of this Agreement.




(b)

The terms “include,” “includes” and “including” shall be deemed to be followed
by the phrase “without limitation.”




(c)

All exhibits attached hereto are incorporated herein by this reference.




(d)

The headings contained in this are for reference purposes only and shall not
affect the meaning or interpretation of this.




ARTICLE II
LICENSE




2.1

Grant of License.  Licensor hereby grants to Licensee a perpetual,
royalty-bearing (during the applicable Agreement Term as provided herein),
exclusive, worldwide, transferable (in accordance with this Agreement),
sublicensable (in accordance with paragraph 2.2 below) license to the Licensed
Technology to formulate, design, develop, improve, produce, distribute, sell and
use and exploit Licensed Products and other offerings related thereto.  The
license granted pursuant to this paragraph 2.1 shall be exclusive in that
Licensor shall not grant to any third party any license or other interest in and
to the Licensed Technology within the Territory from and after the Agreement
Date and Licensor will not engage directly in and will not use for its own
benefit anywhere in the Territory any product, service, technology or other
technology that in any way competes with or is a substitute or replacement for
the Licensed Technology.




2.2

Right to Sub-license.  Licensee shall have the right to sub-license the Licensed
Technology to its Affiliates and to third parties in the Territory provided
however that Licensee shall cause each such third party to execute an agreement
(“Sublicense Agreement”) that contains essentially the same material terms and
conditions as this Agreement.




2.3

Right to Sub-license.  All rights contained in any Sub-license Agreements are
subject to Licensee’s obligation to continue observance of the terms of this
Agreement.  





--3--




--------------------------------------------------------------------------------




2.4

Ownership.  All Enhancements (if any) developed by Licensor or Licensee shall be
and become the exclusive property of Licensor, Licensee shall have all rights to
use the Enhancements pursuant to the terms of this Agreement, but shall be
delivered to and revert to Licensor upon any termination of this Agreement.  All
New Technology shall be and remain the sole property of Licensee and upon any
termination of this Agreement, both Licensee shall retain exclusive rights to
make, use and sell any products incorporating any such New Technology.




2.5

No Other Rights.  Except for the license rights expressly granted in this
ARTICLE 2, this Agreement does not grant to the Licensee any right, title or
interest, including, any security interest, in any of the Licensed Technology or
any other property of Licensor.  Licensor reserves the right to exercise any
rights in the Licensed Technology and to license such rights to any party, in
any manner and without restriction after the expiration of the Agreement Term.  




2.6

Delivery of Licensed Technology.  As soon as practicable following Licensee’s
execution of this Agreement, Licensor shall commence assembling and delivering
to Licensee such documentation and other elements and component parts of the
Licensed Technology, as necessary or appropriate for use of the Licensed
Technology by Licensee.




ARTICLE III
IMPLEMENTATION ASSISTANCE AND SUPPORT




3.1

Technical Assistance.   As soon as reasonably practicable following the
Agreement Date, Licensor shall provide Licensee with such Technical
Documentation and Technical Assistance as may be reasonably necessary to inform
Licensee fully about the Licensed Technology.




3.2

Implementation Assistance.  Licensor shall provide Licensee with technical
support, training and assistance in the use and customization of the Licensed
Technology as may be reasonable and appropriate to assist in the implementation
of the Licensed Technology in the Territory (“Implementation Assistance”).  




3.3

Ongoing Support.  Upon Licensee’ request, Licensor shall provide Licensee, with
commercially reasonable technical support in the ongoing implementation and use
of the Licensed Technology as may be reasonable and necessary to operate the
business of Licensee and its Affiliates (“Ongoing Support”).  Licensor
acknowledges and agrees that it is concurrently entering into a Consulting
Agreement concurrently herewith and any and all Ongoing Support shall be
rendered pursuant to, and for the compensation set forth, in such Consulting
Agreement.




ARTICLE IV

FEES, ROYALTIES AND OTHER OBLIGATIONS




4.1

Royalties.  




(a)

In consideration for the grant of license rights under this Agreement, and
subject to the limitation set forth in Section 4.1(e) below, Licensee agrees to
pay to Licensor a royalty fee (“Royalty Fee”) in an amount equal to five percent
(5.0%) of Gross Sales Revenue derived from the Licensed Technology by Licensee
or any of its Affiliates and/or sub-licensees.




(b)

In addition to the Royalty Fee, Licensee shall issue and deliver to Licensor
Fifty Million (50,000,000) shares of Common Stock of Licensee, which shares
shall be fully paid, validly issued and non-assessable restricted stock (the
“Shares”), subject to Section 10.3 below.  Such shares shall be restricted
shares and may not be sold, transferred, pledge or otherwise disposed of during
the Term of this Agreement or any extension thereof and for a period of six
months thereafter without the written consent of Licensee.




(c)

Except for the Shares payable pursuant to paragraph 4.1(a) above, all net
accrued but unpaid Royalty Fees shall be paid weekly for the prior week
(Saturday through Friday).  A sales report detailing all One Step Millionaire
transactions will also be provided. As used herein, “derived from the
Technology” shall mean all gross revenues of any kind generated from activities
involving or utilizing any of the Licensed Technology by Licensee or any
Licensee Party, including from the sub-licenses of products and services.




(d)

The obligation of Licensee to pay Royalties hereunder shall cease upon the
termination of the Agreement Term of this Agreement.





--4--




--------------------------------------------------------------------------------




(e)

Notwithstanding anything herein to the contrary, the maximum amount of Royalty
Fee payable to Licensor, when added to all other payments received from the
Licensee from any source, including but not limited to any remuneration paid
under that certain Consulting Agreement between Licensee and Intense
International, Inc. shall not exceed $1,000,000 per week.




4.2

Sales Reports.  Once every three months if requested by Licensor, in writing,
but in no event less frequently than annually, Licensee will provide Licensor
with a written report detailing the actions taken since the prior report (or, in
the case of the first such report, since the Agreement Date) to promote sales of
the Licensed Products.  Licensee shall provide Licensor with a report, at least
annually, detailing the actions planned to promote sales of the Licensed
Products during the ensuing year.  Such reports shall be accompanied by samples,
prototypes, sketches, or other illustrations, if available, of marketing and
promotional materials to be used during such period.




4.3

Currency.  Unless otherwise agreed by the Parties, all payments contemplated
hereby or made by the Parties in connection herewith shall be denominated in
U.S. Dollars or such other currency as agreed to by the Parties.  In determining
any amount payable by Licensee to Licensor under this Agreement or making any
calculation hereunder, any amounts in currencies other than U.S. Dollars shall
be translated into U.S. Dollars at the prevailing bookkeeping rate used by
Licensor at the close of the period in which the revenue or expense is
recognized under United States generally accepted accounting principles.




4.4

Manner of Payment.  A netting of any amount payable under this Agreement as
against existing accounts payable and accounts receivable shall be acceptable
payment, effective as of the date of the netting on the books of the Parties.




4.5

Payments and Taxes.  Licensee shall pay, or reimburse Licensor for any taxes or
similar charges (if any) imposed by any governmental entity within the Territory
and arising out of this Agreement, the licenses granted hereunder, or the
licensee's use of the Licensed Technology or Trademarks or its sale of Licensed
Products, excluding any income or corporate excise tax assessed against
Licensor.




4.6

Audits.  Licensee shall keep and maintain complete and accurate records of the
transactions underlying the payments to be made hereunder for at least two (2)
years after the date the payments are due, and shall allow Licensor or its
designee to inspect and make extracts or copies of such records for the purpose
of ascertaining the correctness of such payments. These records must be held at
the corporate offices. If any examination and audit discloses any deficiency in
Royalty payments in excess of ten percent of the amount due in any year,
Licensee shall pay the deficiency plus interest thereon at the United States
prime rate to Licensor within forty-five (45) days of the next Quarterly Close
Date, or such other date as the Parties mutually agree.




4.7

Commercialization and Marketing.  Licensee shall undertake all expenses of
commercializing the Licensed Products in the Territory, including funding
capital requirements, packaging, and production expenses.




4.8

Required Filings.  Licensee, at its own expense, shall take all steps reasonably
necessary to satisfy all requirements applicable within any jurisdiction in
which it attempts to make commercial use of the Licensed Technology with respect
to declaring, recording, filing, notifying, authenticating, or otherwise
rendering this Agreement valid.  Licensee, at its own expense, shall seek in the
course of its business as it deems reasonably necessary all governmental and
regulatory approvals necessary to sell the Licensed Products in the Territory
which includes, without limitation, compliance with the registration procedures
required in connection with the import of the Licensed Technology in accordance
with all applicable laws and regulations.  Failure of Licensee to make the
requisite filings shall not constitute an Event of Default, but Licensee agrees
to take reasonable steps to address any such failure within ninety (90) days
from the date of receipt of the written notice of such failure.




ARTICLE V

LICENSOR OBLIGATIONS




5.1

Maintenance of Patents.  Licensor agrees to take all steps necessary to maintain
the Patents and any corresponding applications or patents which may be granted
therefrom in foreign countries, in good standing, and further agrees that it
will at any time,  upon request, execute and deliver any and all documents (and
will cause its stockholders, employees and consultants to execute and deliver
any and all documents) that:





--5--




--------------------------------------------------------------------------------




(a)

may be necessary or desirous to perfect the title to the Licensed Technology in
the Letters Patents of the United States and in all foreign applications and
patents which may be granted therefrom, in Licensee, its successors, assigns or
legal representatives; and




(b)

may be necessary to reissue, disclaim or carry out any other acts necessary to
ensure full benefit of the rights granted by the Patent or existing in any
foreign application or patents corresponding thereto.




5.2

Netting of Patent Expenses.  The Parties each acknowledge and agree that
Licensee has incurred and will continue to incur expenses in connection with the
filing and processing of all patent applications for the Licensed Technology and
perhaps also for maintenance of patents and in the prosecution and defense of
infringement actions and that Licensee shall receive a credit for such expenses
against any amounts due or payable under the terms of this ARTICLE 5 hereof.




ARTICLE VI

REPRESENTATIONS AND WARRANTIES




6.1

Representations and Warranties of Licensor.  Licensor hereby represents and
warrants to Licensee that:




(a)

It owns all Patents and Trademarks, free and clear of liens or encumbrances, and
has no actual knowledge of any conflicting patents or patent applications which
could result in infringement by the Licensed Technology;




(b)

It has the full authority to enter into this Agreement without the prior consent
or authorization of any court, agency, or other third party;




(c)

The undersigned officer has the full authority and approval of the Board of
Directors of Licensor to enter into this Agreement; and




(d)

This Agreement does not violate the terms of any agreement, order, or other
arrangement to which Licensor is subject or by which it is bound.




6.2

Representations and Warranties of Licensee.  Licensee hereby represents and
warrants to Licensor that:




(a)

It has the full authority to enter into this Agreement without the prior consent
or other authorization of any court, agency, or other third party;




(b)

The undersigned officer has the full authority and approval of the Board of
Directors of Licensee to enter into this Agreement; and




(c)

This Agreement does not violate the terms of any agreement, order, or other
arrangement to which Licensee is subject or by which it is bound.




ARTICLE VII

RECORDS AND REPORTS




7.1

Reports.  At Licensor’s request, Licensee shall provide Licensor with written
reports (no more frequently than quarterly) containing all Records (as defined
in paragraph 7.2 below).




7.2

Records.  Licensee shall create, keep and maintain, during the Term (as defined
in paragraph 10.1 below), and for two (2) years thereafter, accurate books and
records containing any and all information necessary to validate the performance
of Licensee’ obligations hereunder (“Records”).




7.3

Inspections.  Throughout the Agreement Term and for one (1) year thereafter,
Licensor shall have the irrevocable right to enter all areas of any facility
where any Records or Licensed Technology is used, hosted or stored
(“Facilities”) and have access to any and all Records of Licensee during normal
business hours and upon thirty (30) days’ prior notice to (a) inspect Licensee’
security systems and verify Licensee’ compliance with security-related
standards, and (b) inspect for compliance with Licensee’s other obligations
under this .





--6--




--------------------------------------------------------------------------------




7.4

Cooperation.  Throughout the Agreement Term and during the two (2) year period
thereafter, the Licensee shall furnish to Licensor (no more frequently than
twice per year) all Records reasonably requested by Licensor, upon thirty (30)
days prior notice, in order to conduct an audit with respect to performance of
Licensee’ obligations hereunder.




ARTICLE VIII
CONFIDENTIALITY




8.1

Confidential Information.




(a)

For the purposes of this Agreement, the term “Confidential Information” means
any and all information related to a Party (the “Disclosing Party”) that the
Disclosing Party treats as confidential and any information relating to third
parties that the Disclosing Party has an obligation to treat as confidential
(“Third Party Information”), which the other Party (“Receiving Party”) may
receive, whether such information is in oral, written, graphic or electronic
form.  Confidential Information shall include without limitation (i) any
information, know-how, trade secrets, confidential and proprietary processes and
methods relating to any of the Licensed Technology; (ii) terms and conditions
contained in this Agreement and/or in any other agreement between Licensor and
Licensee related to the Licensed Technology, or (iii) any information that
Licensor or Licensee may specify or mark as proprietary or confidential or that
under the circumstances in which the disclosure is made ought to be treated as
confidential.




(b)

Notwithstanding the foregoing, Confidential Information shall not include any
information, data or material which (i) the Disclosing Party expressly agrees in
writing is not confidential for purposes of this Agreement; (ii) is received by
any Receiving Party, free of any non-disclosure obligations, from a third party
having the right to so furnish such Confidential Information, without violating
any provision of this Agreement, any obligation to keep such information
confidential, or the applicable law of any jurisdiction; or (iii) is or becomes
generally available to the public without any breach of this Agreement,
unauthorized disclosure of such Confidential Information by any Receiving Party,
or any violation of the applicable law of any jurisdiction.




8.2

Non-Disclosure; Protection of Confidential Information.




(a)

During and at all times after the Agreement Term, the Receiving Party shall
(i) not use, disclose or otherwise permit any person or entity access to any of
the Confidential Information or any notes, compilations, analyses, studies,
interpretations or any other documents or other embodiment prepared by any
Receiving Party that is comprised of, based upon or includes, directly or
indirectly, any portion of the Confidential Information (“Notes”) other than to
the Personnel of the Receiving Party or its permitted sublicensees (if any) that
have a need to know such information, and then only in accordance with the terms
of this paragraph 8.2; (ii) in the case where Licensee is the Receiving Party,
only use the Confidential Information in its conduct of the business of Licensee
and its Affiliates and the exploitation of the Licensed Technology and not for
any other purpose, person or entity whatsoever, except as expressly permitted in
this Agreement; and (iii) not remove any copyright or proprietary rights notice
attached to or included in any Confidential Information, and reproduce on each
copy of the Confidential Information, or part thereof, the same proprietary
notices or legends which appear on the original copy of the Confidential
Information provided hereunder.  Receiving Parties understand that the
Confidential Information is and shall remain the property of the Disclosing
Party and that the Receiving Parties are not allowed to sell, license or
otherwise exploit any products or services which embody in whole or in part any
Confidential Information, except to the extent expressly permitted in this
Agreement.




(b)

The Receiving Party shall not permit any Personnel of the Receiving Party or its
permitted sublicensees (if any) to access the Confidential Information without
the express written consent of the Disclosing Party unless and until such
Personnel enters into a confidentiality agreement with the Receiving Party
containing provisions substantially similar to the confidentiality provisions in
this Agreement.  Notwithstanding the foregoing, the Receiving Party will ensure
that all of the Personnel of the Receiving Party or its permitted sublicensees
(if any) who are permitted to have access to the Confidential Information, or
who otherwise gain access to the Confidential Information are (i) advised of the
confidential and proprietary nature of the Confidential Information, and
(ii) precluded from taking any action prohibited to the Receiving Party under
this Agreement by a written agreement which ensures compliance with the
obligations imposed on the Receiving Party by this Agreement.  If any of the
Receiving Parties receives any judicial or other governmental order (“Order”)
purporting to compel disclosure of any Confidential Information, the Receiving
Party shall notify the Disclosing Party of such Order and shall, to the extent
practicable, provide the Disclosing Party adequate opportunity to oppose such
Order prior to the Receiving Parties’ compliance with such Order and the
Receiving Party shall comply with any protective or equivalent order related to
any portion of the Confidential Information.





--7--




--------------------------------------------------------------------------------




(c)

The Receiving Party will take all reasonable precautions to prevent disclosure
of the Confidential Information to unauthorized persons or entities.  The
Receiving Party shall immediately notify the Disclosing Party of any information
which comes to its attention which might indicate that there has been a loss of
confidentiality of the Confidential Information.  In such event, the Receiving
Party shall take all reasonable steps within the Receiving Parties’ power to
limit the scope of such loss of confidentiality.




(d)

The Receiving Party shall treat as confidential and proprietary any Third Party
Information in accordance with the Disclosing Party’s reasonable instructions to
Receiving Parties.




(e)

Upon termination of this Agreement for any reason whatsoever in accordance with
the terms hereof other than expiration of the Patents, and except as otherwise
set forth herein, and except for Confidential Information embodied in or
reasonably related to Licensee Developments, Joint Work or Enhancements which
the parties agree Licensee shall be entitled to retain, the Receiving Party
shall (i) deliver to the Disclosing Party any and all materials embodying the
Confidential Information, including any documentation, records, listings,
designs, Notes, notebooks, data, flowcharts, sketches, drawings, memoranda,
models, accounts, reference materials, samples, machine-readable media and
equipment and similar repositories of Confidential Information which in any way
relate to the Confidential Information, including all copies, summaries,
records, descriptions, modifications, drawings or adaptations of such materials,
which the Receiving Parties may then possess or have under its control or
(ii) to the extent that compliance with clause (i) above is not practicable,
destroy all such Confidential Information of the Disclosing Party and provide
the Disclosing Party with a written certification of such destruction signed by
an officer of the Receiving Party.  Concurrently with the return of the
aforementioned proprietary materials to the Disclosing Party, the Receiving
Party shall deliver to the Disclosing Party a certificate certifying that all
such materials have been returned to the Disclosing Party.  All covenants and
agreements of Receiving Parties herein shall survive the return of such
materials.




8.3

Covenant Not To Compete.  During the Agreement Term and for a period of three
(3) years thereafter (“Non-Compete Period”), Licensor agrees that, except to the
extent Licensee expressly and specifically consents thereto in writing, Licensor
shall not directly or indirectly for itself or for any other person, firm or
corporation (i) own, manage, operate or control any interest in any business
which is similar to or competitive with the business of Licensee in the License
Territory or (ii) divert, take away, call on or solicit, or attempt to divert,
take away, call on or solicit business from any person or entity in the License
Territory with whom Licensee has discussed a potential sub-licenses of the
Licensed Technology.




8.4

Remedies.  The Parties hereby agree that the remedies at law for any breach of
this ARTICLE 8 would be inadequate, and that, in addition to any other remedies
the Parties may have, The Parties shall be entitled to temporary and permanent
injunctive relief without the necessity of proving actual damages.  The Parties
further agree that no right or remedy herein conferred on or reserved herein is
intended to be exclusive of any other remedy or right, and each and every right
or remedy shall be cumulative and in addition to any right or remedy given
hereunder or now or hereafter existing at law or in equity or by statute.




ARTICLE IX
INFRINGEMENT




9.1

Infringements.  




(a)

Although Licensor believes that Licensee's contemplated use of the Licensed
Technology pursuant to the license granted by ARTICLE 2 above will not infringe
any valid patent, trade secret, or other intellectual property right of a third
party in the Territory, it cannot warrant this as a fact.  Accordingly, in the
event of any alleged infringement of third party intellectual property rights,
Licensor may, at its own expense and as its sole obligation and Licensee’s
exclusive remedy, in connection with any claim of such infringement select one
of the following remedies, in its sole discretion:




(i)

replacement of the infringing Licensed Technology with equivalent non-infringing
Licensed Technology,




(ii)

modification of the infringing Licensed Technology so that it is no longer
infringing,




(iii)

acquisition of a license to the infringing Licensed Technology so that Licensee’
use of the Licensed Technology is no longer infringing, or, if none of the
foregoing options are reasonably available to Licensor, or





--8--




--------------------------------------------------------------------------------




(iv)

termination of the License with respect to the infringing portion of the
Licensed Technology, provided that there has been a full and final adjudication
of the infringement ruling by a court of competent jurisdiction and all avenues
of appeal have been exhausted in which case the royalty hereunder shall be
equitably adjusted downward per good faith mutual agreement of the parties.




(v)

If either party learns of any possible infringement or misappropriation of
Licensor’s rights in the Licensed Technology it shall give notice thereof to the
other party.  Licensee agrees to cooperate with the Licensor’s reasonable
efforts to seek legal remedies for such infringements and misappropriations.




(vi)

Licensee shall have the right but shall not be obligated to prosecute or defend
any infringement action or proceeding related to the Licensed Technology and to
assume the defense of Licensor in any such action and shall be entitled to
offset all expenses (including, without limitation, attorneys’ fees), costs and
losses (including, without limitation, any amounts paid in settlement) related
thereto from any other amounts due or payable under the terms of this Agreement.




9.2

Indemnification.  Each party (the "Indemnifying Party") shall defend, indemnify,
and hold harmless the other party from any claims by a third party of
infringement of intellectual properties resulting from the acts of the
indemnifying party pursuant to this Agreement, provided that the other party (i)
gives the indemnifying party prompt notice of any such claims, (ii) renders
reasonable assistance to the indemnifying party thereon, and (iii) permits the
indemnifying party to direct the defense of the settlement of such claims.




9.3

Cooperation.  In the event of any infringement claim, demand or action arising
out of or relating to the Licensed Technology, Licensor agrees to cooperate with
Licensee in the in the defense and settlement of said claim, demand or action.




ARTICLE X
TERM AND TERMINATION




10.1

Term.  Unless terminated in accordance with this ARTICLE 10, the term of this
Agreement, and the term of the License granted to Licensee herein, shall
commence on the Agreement Date and shall continue for Twenty (20) years (the
“Agreement Term”); provided, however, this Agreement shall automatically
terminate upon any termination of the Consulting Agreement by Consultant if, but
only if, Licensor shall have returned to the Company for cancellation all
50,000,000 shares issued to Licensor by Licensee without any payment or
consideration from Licensee.




10.2

Termination.  A Party may, at its option and in its sole discretion, terminate
this Agreement upon the occurrence of an Event of Default of the other Party as
set forth in paragraph 1.1(e) above.




10.3

Obligations Upon Termination.  Upon any termination of this Agreement in
accordance with its terms, but except for those provisions which survive
termination as set forth in Articles 5 or 8 or Section 10.1: (a) the License
shall terminate, and (b) Licensee shall (i) immediately discontinue use of all
Licensed Technology, the Enhancements and other Licensor Confidential
Information and relinquish any and all rights which it does not own with respect
to the Licensed Technology and other Licensor Confidential Information;
(ii) each Party shall promptly return to the other Party the original and
return, or certify to the destruction of, all copies of the other Party’s
Confidential Information or (in the case of the Licensee) any other information
relating to any of the Licensed Technology furnished by Licensor or otherwise in
the possession of the Licensee or any of the Licensee Parties, and any
reproductions, notes, summaries, translations or similar documents relating to
the other Party’s Confidential Information or (in the case of the Licensee)
relating to any Licensed Technology; and (iii) except as provided in Section
10.1 above, Licensee shall have the right to repurchase all or any portion of
the 50,000,000 shares of Common Stock issued pursuant to Section 4.1 above.  The
purchase price for such shares shall be the amount of federal and state income
taxes paid by Licensor with respect to the receipt of the shares, on a pro rata
basis if less than all shares are repurchased.  Licensee may exercise such right
to repurchase at any time within six months of the date of termination of this
Agreement by delivering written notice to Licensor and paying the purchase price
therefore.





--9--




--------------------------------------------------------------------------------




ARTICLE XI
DISPUTE RESOLUTION




11.1

Informal Dispute Resolution.




(a)

Any dispute, controversy, claim or dispute between the parties hereto arising
from, relating to or in connection with this Agreement, any agreement,
certificate or other document referred to herein or delivered in connection
herewith, or the relationships of the Parties hereunder or thereunder, including
questions regarding the interpretation, meaning or performance of this
Agreement, and including claims based on contract, tort, common law, equity,
statute, regulation, order or otherwise (“Dispute”) shall be resolved in
accordance with this ARTICLE 11.




(b)

Upon written request of any Party, each Party shall appoint a designated
representative whose task it will be to meet for the purpose of endeavoring to
resolve such Dispute (“Level 1 Review”).  The designated representatives shall
meet as often as the Parties reasonably deem necessary to discuss the Dispute
and negotiate in good faith in an effort to resolve the Dispute without the
necessity of any formal proceeding.




(c)

If resolution of the Dispute cannot be resolved within fifteen days of the first
Level 1 Review meeting (“Level 1 Termination Date”), any controversy or claim
arising out of or relating to this Agreement, or the enforcement, breach,
termination or validity thereof, shall be submitted to arbitration. The
arbitration service provider shall be JAMS, using their rules. This obligation
to arbitrate shall extend to any Affiliate, representative, parent, subsidiary,
shareholder, principal, trustee in bankruptcy, guarantor of a Party, officer,
employee, agent, successor and assign of a Party making or defending any claim
hereunder. The Party submitting the dispute to arbitration shall, within thirty
(30) days of commencement of the arbitration action, choose whether to have a
sole arbitrator selected together by the parties or to have a panel of three
arbitrators selected, made up of one arbitrator selected by each Party, which
two arbitrators shall then select the third arbitrator to sit on the panel. The
arbitration shall be final and binding and shall be governed by the arbitration
rules of the American Arbitration Association (“AAA”) in effect on the date of
the submission to arbitration, except as otherwise provided herein. The
arbitration shall be organized and supervised by the AAA, shall be conducted in
the English language and shall be held in the State of California. The laws of
the State of California and the United States of America will be the governing
law of the arbitration.




(d)

Any award made (i) shall be a bare award limited to a holding for or against a
Party and affording such remedy as is deemed equitable, just and within the
scope of the Agreement; (ii) shall be without findings as to issues (including
but not limited to copyright validity and/or infringement) or a statement of the
reasoning on which the award rests; (iii) may in appropriate circumstances
include injunctive relief; (iv) shall be made within three (3) months of the
appointment of the arbitrator(s); and (v) may be entered in and shall be
recognized as binding and enforced by any court in accordance with the rules of
procedure where the award is sought to be enforced, with no more onerous
conditions and no higher fees than would be imposed on a domestic arbitration
award in that court.




(e)

The requirement for arbitration shall not be deemed a waiver of any right of
termination under this Agreement and the arbitrator is not empowered to act or
make any award other than based solely on the rights and obligations of the
parties prior to any such termination.




(f)

Unless otherwise agreed by the parties, any arbitrator must be a licensed
attorney or retired judge who shall be knowledgeable in the affairs covered by
this Agreement. The arbitrator shall determine issues of arbitrability but may
not limit, expand or otherwise modify the terms of the Agreement. The arbitrator
shall have the power to rule on his own jurisdiction, including objections to
the existence, scope or validity of the arbitration agreement.




(g)

When the parties are arbitrating claims of misappropriation of the Licensed
Products, misuse of the Licensed Products, breach of the confidentiality
provisions contained within this Agreement and elsewhere, the parties can use
all discovery methods available under United States federal law, including,
without limitation, depositions, testimony, requests to produce documents (e.g.
company books and financial records), requests for admissions, interrogatories
and expert review.




(h)

Each Party shall bear its own expenses, except as otherwise provided herein. The
expenses related to the compensation and expenses of the arbitrator shall be
borne equally.





--10--




--------------------------------------------------------------------------------




(i)

A request by a Party to a court for interim measures shall not be deemed a
waiver of the obligation to arbitrate.  Nothing in this Section shall be
construed to preclude the Parties from seeking injunctive relief in connection
with the enforcement of intellectual property rights or in connection with the
confidentiality or nonsolicitation provisions of this Agreement.




(j)

The arbitrator may grant any remedy or relief that the arbitrator deems just and
equitable and within the scope of the agreement of the parties, including, but
not limited to, injunctive relief or specific performance. The arbitrator,
however, shall not have authority to award punitive damages and each Party
irrevocably waives any claim thereto in the arbitration.




(k)

The parties and their affiliates, representatives, parents, subsidiaries,
officers, employees, agents, successors and assigns, other participants and the
arbitrator shall hold the existence, content and result of arbitration in
confidence. However, nothing contained herein shall prevent the parties from
making disclosure of such information:




(i)

To competent courts in connection with enforcement of an arbitration award;




(ii)

To infringers or misappropriators of the Licensed Products, as reasonably
necessary, in order to enforce intellectual property rights;




(iii)

With the express, written consent of the other Party;




(iv)

To the extent required to do so by law, or by any legally binding order or
direction of any court, other judicial body or government agency;




(v)

If the arbitration award is already in the public domain, except through a
breach of this Agreement or another obligation of confidentiality;




(vi)

On a need to know basis to officers and employees; or




(vii)

On a need to know basis to business and professional advisors whose duties
require the disclosure.




ARTICLE XII
MISCELLANEOUS PROVISIONS




12.1

Notices.  All notices and other communications to a Party under this Agreement
shall be in writing and shall be deemed given if personally delivered, sent by a
nationally-recognized overnight delivery service (with confirmation) or three
(3) days after being mailed by certified mail (return receipt requested), in
each case to that Party’s address set forth below (or to such other address as
that Party may designate by notice to the other Party). All notices must also be
emailed.




To Licensor:

Mitch Huhem

249 South Coast Highway #101

Solano Beach, CA 92075

mbhuhem@gmail.som







To Licensee:

Ethos Environmental, Inc.

18 Technology, Suite 165

Irvine, CA 92618

Attention:  Matt Nicosia, CEO

matt@regeneca.com




With a copy to:

Wilson Haglund & Paulsen, P.C.

9110 Irvine Center Drive

Irvine,  CA 92618

Attention:  Christopher A. Wilson, Esq.

cwilson@whp-law.com





--11--




--------------------------------------------------------------------------------

Tucker Cheadle

1000 Quail Suite 100

Newport Beach, CA 92660

Tcheadle@cheadlelaw.net




12.2

Waiver.  No waiver shall be deemed effective under this Agreement unless in
writing signed by the Party against whom the waiver is to be effective.  No
failure or delay by any Party in exercising any right, power or privilege
hereunder, and no course of dealing among or between the Parties hereto, shall
operate as a waiver thereof, nor shall any single or partial exercise thereof
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege.




12.3

Successors and Assigns.  Except as otherwise provided in this, this Agreement
shall be binding upon and inure to the benefit of the Parties and their
respective successors and permitted assigns (if any).




12.4

Payments and Taxes.  Licensee shall pay, or reimburse Licensor for any taxes or
similar charges (if any) imposed by any governmental entity within the Territory
and arising out of this Agreement, the licenses granted hereunder, or the
licensee's use of the Licensed Technology or Trademarks or its sale of Licensed
Products, excluding any income or corporate excise tax assessed against
Licensor.




12.5

Governing Law.  This Agreement shall be governed by and construed in accordance
with the laws of the State of California and United States Federal Laws, without
regard to choice of law and conflicts of law rules.  The State of California,
County of Orange shall be the venue for any action arising with respect to this
Agreement or the relationship between the parties, and each party hereby
expressly consents to the jurisdiction of the courts of Orange County, State of
California and U.S.A.




12.6

Jurisdiction.  All matters will be decided at JAMS, using its rules, unless a
court is necessary. The Parties hereto agree that, subject to ARTICLE 11 abov,
any suit, action or proceeding seeking to enforce any provision of, or based on
any matter arising out of or in connection with this Agreement shall be brought
in the federal or state courts having subject matter jurisdiction over such
actions in Orange County, California.  Each of the parties hereby irrevocably
consents to the exclusive jurisdiction of such courts in any such suit, action
or proceeding and irrevocably waives, to the fullest extent permitted by law,
any objection that it may now or hereafter have to the laying of venue in any
such suit, action or proceeding in any such court or that any such suit, action
or proceeding has been brought in an inconvenient forum.




12.7

Severability.  If any provision of this Agreement is held by an arbitrator or
court of competent jurisdiction to be illegal, invalid or unenforceable in any
jurisdiction, the remainder of this Agreement shall remain in full force and
effect, and such holding shall not affect this Agreement or any provision hereof
in any other jurisdiction.  If any provision of this Agreement is so held to be
illegal, invalid or unenforceable only in part or degree, that provision shall
remain in full force and effect to the extent not held illegal, invalid or
unenforceable.




12.8

Binding Effect; Successors and Assigns; Language.  This Agreement, as set forth
in English, shall be binding upon and inure to the benefit of the parties and
their respective successors and assigns.  The parties have specifically
requested that English be the official language for the Agreement, that all
related documents be drawn up in English, and that all communications and
dispute resolution take place in English.




12.9

Mutual Drafting.  The Parties and their counsel have mutually contributed to the
drafting of this Agreement.  Therefore, no provision of this Agreement shall be
construed against any Party on the ground that it or its counsel drafted that
provision.




12.10

Specific Enforcement.  Each Party acknowledges that each other Party would not
have an adequate remedy at law for money damages in the event that this
Agreement is not performed in accordance with its terms, and therefore agrees
that each other Party shall be entitled to specific enforcement of the terms
hereof in addition to any other remedy to which it may be entitled, at law or in
equity.





--12--




--------------------------------------------------------------------------------




12.11

Force Majeure.  No failure or omission by a Party to carry out or observe any of
the terms or conditions of this Agreement, except for a failure to timely pay
any sums of money when due, shall give rise to any claim against the Party in
question or be deemed a breach of this Agreement if such failure or omission
arises from war, riot, natural disaster, act of God, Internet failures or any
other cause reasonably beyond control of that Party (a “Force Majeure”).  If any
Party is, wholly or in part, prevented from or hindered in carrying out or
observing any of the terms or conditions of this Agreement as a result of a
Force Majeure, then such Party shall give written notice to the other Party by
the most expeditious means as soon as possible after the occurrence of the Force
Majeure relied on, giving full particulars of the reason for such prevention or
hindrance, and the Parties shall in good faith consult with each other and take
necessary measures for the resolution of the affairs so prevented or hindered.




12.12

Exhibits and Schedules.  The exhibits and schedules referred to in this
Agreement or subsequently executed and delivered and made a part hereof, as
provided herein are incorporated herein and made part of this Agreement.




12.13

Entire Agreement.  This Agreement constitutes the complete and exclusive
statement of the agreement among the Parties, except the Consulting Agreement,
stock option agreement and related agreements entered into concurrently
herewith.  It supersedes all prior written and oral statements, and any other
prior representation, statement, condition, or warranty.  Except as expressly
provided otherwise herein, this Agreement may not be amended without the written
consent of all Parties.




12.14

Further Assurances.  Each party shall cooperate fully with the other party,
execute such further instruments, documents, and agreements, and give such
further written assurances, as may be reasonably requested by the other party to
carry into effect the intents and purposes of this Agreement.




12.15

Counterparts.  This Agreement may be executed in any number of counterparts, and
by transmission of a facsimile or digital image containing the signature of an
authorized person, each of which shall be deemed an original and all of which
together shall constitute one and the same instrument.




12.16

Survival.  The provisions of Sections 2.4, 5.2, 7.4, 8.1, 8.2, 9.1(c), 9.3,
10.1, Article 11 and Article 12 shall survive any termination or expiration of
this Agreement.







IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.







Licensee:




Ethos Environmental, Inc.

Licensor:




One Step Millionaire, LLC.

 

 

 

By:

 

By:

 

Name:

 

Name:

 

Title:

 

Title:

 

 

 

 

 

 

 

Licensor:

 

 

 

 

 

 

 

Mitch Huhem








--13--




--------------------------------------------------------------------------------

Exhibit “A”




List of Items Included in Licensed Technology Definition




1- One Step Millionaire Trademark

2- Gift Marketing Trademark

3- One Step Millionaire Business Method Patent

4- One step Millionaire Software

5- One step millionaire website and domain name

6- One step millionaire trade secrets

7- One step millionaire Marketing Genius

8- One Step Millionaire contracts and partner agreements, and arrangements

9- Sales Training and Support











--14--




--------------------------------------------------------------------------------




Exhibit “B”




Example of Computation of 5% Royalty Payout










Description

Amount

 

Total Gross Revenues of One Step Millionaire*

 $      100,000.00

 

Less 2.7% for Credit Card Fees

 $       (2,700.00)

 

Total Gross Revenues Less Credit Card Fees

 $        97,300.00

 

Times 5% Royalty

5.00%

 

Payout to the Consultant

 $          4,865.00

 

* Total Sales less Returns

 

 

 

 

 

 

 

 

Payments to be made weekly for the previous week (Saturday thru Friday).

With each payment will be a One Step Millionaire Sales Report.

 

Payments will commence immediately.

 

 

Total Payments to Consultant will max out at $1,000,000 per week.

 








--15--


